PER CURIAM.
We find no reversible error in the trial proceedings, so the judgment of conviction is affirmed.
Appellant is correct, however, in his assertion that the sentence of five years in prison followed by three years of probation violates the dictates of Villery v. Florida Parole and Probation Commission, 396 So.2d 1107 (Fla.1981). The sentence is therefore vacated and the cause remanded for résen-tencing.
Judgment AFFIRMED. Sentence VACATED and REMANDED.
ORFINGER, SHARP and COWART, JJ., concur.